Hasbrouck, J. (dissenting).
There is the presumption against self-destruction. There is evidence that insured went to the roof of the apartment bouse beside wMch he was found dead for the purpose of fixing the clothesline, and that he was killed by a fall from the coping wMle in such attempt, and of other facts from wMch an inference might be drawn that his fall was the result of accident and not design.
There are numerous facts from which the inference might be drawn that deceased committed suicide. Which inference was the more persuasive it was for the jury to say. It was for it “ to go through with that process.” (Hart v. Hudson River Bridge Co., 80 N. Y. 622.) I vote to affirm.
. Judgment and order reversed on the facts and new trial granted, with costs to the appellant to abide the event.